                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

Bruni Media, LLC, Samuel                                       Civ. No. 19-162 (PAM/SER)
Bruni, and Jenny Bruni,

                     Plaintiffs,

v.                                                       MEMORANDUM AND ORDER

AAPM Media Group, LLC,
d/b/a Click Media, Laureen
Carlsen, Stacia Goodman, Len
Goodman, Dede Antonelli, and
Does 1 to 20,

                     Defendants.


       This matter is before the Court on Plaintiff’s Motion to Remand. For the following

reasons, the Motion is denied.

BACKGROUND

       Plaintiffs Bruni Media, LLC, and its two members, Samuel and Jenny Bruni,

brought this lawsuit in state court in Orange County, California, alleging fraud, unfair trade

practices, and other claims arising out of Bruni Media’s purchase of a company called

Click Media. Defendant AAPM Media Group, LLC, does business as Click Media. The

individual Defendants—Laureen Carlsen, Stacia Goodman, Len Goodman, and Dede

Antonelli—were involved in the purchase negotiations. All individual Defendants are

citizens of Minnesota, and Laureen Carlsen and Dede Antonelli are the only members of

AAPM, making AAPM also a citizen of Minnesota. Samuel and Jenny Bruni are residents

of California, and thus Bruni Media is also a citizen of California.
       Defendants removed the action to the United States District Court for the Central

District of California, and then moved to transfer or dismiss for lack of personal

jurisdiction. (Docket No. 13.) The California court found that California lacked personal

jurisdiction over Defendants and transferred the case to Minnesota. (Docket No. 23.)

Plaintiffs now move to remand to Minnesota state court, contending that the Court lacks

subject-matter jurisdiction. At the hearing, Plaintiffs conceded that remand is unavailable

because the case did not originate in Minnesota state court, and instead asked that the Court

dismiss the matter without prejudice to allow Plaintiffs to file it in Minnesota state court.

DISCUSSION

       Plaintiffs argue that the forum-defendant rule, which provides that a case may not

be removed to the federal court where even one defendant resides, deprives this Court of

subject-matter jurisdiction. 28 U.S.C. § 1441(b)(2); see also Ally Bank v. Finstad, No.

18cv1920, 2018 WL 6267656, at *2 (D. Minn. Nov. 30, 2018) (Tostrud, J.). Because this

case is now in federal court in Minnesota, and all Defendants are citizens of Minnesota,

Plaintiffs contend that the Court is without jurisdiction.

       Defendants counter that the forum-defendant rule applies only as of the time of

removal. Plaintiffs filed this case in California state court, and Defendants removed the

case to the federal court for the Central District of California, which transferred the case to

Minnesota on Defendants’ motion. At the time of removal, the forum-defendant rule would

not have deprived the California federal court of jurisdiction.




                                              2
       The forum-defendant rule provides that a defendant who “is a citizen of the State in

which such action is brought” may not remove the case to the federal court in that state

based on diversity jurisdiction. 28 U.S.C. § 1441(b)(2). As another Judge in this District

recently explained, this rule means that “a defendant cannot remove to federal court if he

is a citizen of the state where the action was originally filed.” Finstad, 2018 WL 6267656,

at *2. The Eighth Circuit Court of Appeals has similarly made this clear: “A defendant

may not remove to federal court on the basis of diversity if any of the defendants is a citizen

of the state where the action was filed.” Hurt v. Dow Chem. Co., 963 F.2d 1142, 1145 (8th

Cir. 1992).

       Plaintiffs rely on Finstad to support their argument that the forum-defendant rule

requires remand, but that case instead supports Defendants’ position. In Finstad, a bank

brought a collection action against Finstad, a resident of North Dakota, in North Dakota

state court. Finstad, 2018 WL 6267656, at *1. Finstad removed the action to federal court

and filed a third-party complaint against a Minnesota car dealer. Id. The car dealer moved

to dismiss, claiming that North Dakota lacked personal jurisdiction over it. Id. Finstad did

not respond to the motion to dismiss but moved to transfer venue of the case to the District

of Minnesota. Id. The North Dakota court granted the motion to transfer venue and found

that the motion to dismiss was moot. Id.

       The Court found that the initial removal of the case to the District of North Dakota

violated the forum-defendant rule. Id. at *3. Because a violation of the forum-defendant

rule is a jurisdictional defect that may not be waived, see Hurt, 963 F.2d at 1146, the Court

remanded the matter back to North Dakota state court. Finstad, 2018 WL 6267656, at *3.

                                              3
      In this case, unlike in Finstad, there was no violation of the forum-defendant rule at

the time Defendants removed the case to the Central District of California. Thus, the

forum-defendant rule does not apply, this Court has jurisdiction over the matter, and the

Motion is denied.

CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion to Remand

(Docket No. 32) is DENIED.


Dated: May 21, 2019

                                                        s/ Paul A. Magnuson
                                                        Paul A. Magnuson
                                                        United States District Court Judge




                                            4
